         Case 2:19-cv-00605-DWA Document 37 Filed 07/01/20 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

LINDA LOUSIE BRADY                           )
                                             ) No. 19-605
       v.

ANDREW M. SAUL,
COMMISSIONER OF SOCIAL
SECURITY


                                  MEMORANDUM ORDER

       Plaintiff filed her Complaint in this action on May 22, 2019. [ECF No. 1]. Her Motion for

Summary Judgment followed, on August 26, 2019. [ECF No. 14]. Therein, Plaintiff argued that

an Administrative Law Judge (“ALJ”) erred, in various substantive respects, in denying her claim

for disability insurance benefits and supplemental social security income benefits. Defendant filed

its Motion for Summary Judgment on November 15, 2019. [ECF No. 20]. Subsequently, on May

19, 2020, with leave of Court, Plaintiff filed a First Amended Complaint and Brief in Support, on

grounds that the ALJ who rendered the unfavorable decision had not been constitutionally

appointed under Lucia v. SEC, 138 S. Ct. 2044 (2018). [ECF No. 31]. Defendant opposes the latter

amendment on grounds that Plaintiff waived her Lucia argument by failing to raise it in her initial

Motion. [ECF No. 36].

       Within this District, Courts have recently rejected Defendant’s waiver arguments under

similar circumstances. See, e.g., Schaffer v. Saul, No. 19-01153, 2020 WL 2526938 (W.D. Pa.

May 18, 2020); Lenz v. Saul, No. 19-489, 2020 WL 2571902 (W.D. Pa. May 20, 2020); Fetter v.

Saul, No. 19-730, 2020 WL 3036626 (W.D. Pa. June 5, 2020). As Judge Bloch observed, “while

Lucia had been decided prior to the initial round of briefing in this case, Cirko [v. Commissioner

of Soc. Sec., 948 F. 3d 148 (3d Cir. 2020)] had not. Although a plaintiff certainly could have



                                                1
         Case 2:19-cv-00605-DWA Document 37 Filed 07/01/20 Page 2 of 2




devised an Appointments Clause argument in the social security context based on Lucia, Lucia did

not actually address the issue directly. Cirko did.” Waldor v. Saul, No. 18-1165, 2020 WL

2557340, at *2 (W.D. Pa. May 20, 2020). An Appointments Clause issue is consequential, as an

"alleged defect in the appointment ... goes to the validity of [the court] proceeding that is the basis

for this litigation." Culclasure v. Comm'r of the SSA, 375 F. Supp. 3d 559, 572 (E.D. Pa. 2019).

       I will follow the reasoning and analyses of my colleagues within this District. Plaintiff is

entitled to adjudication of her claim by an ALJ other than ALJ John Kooser. Accordingly,

Plaintiff’s Motion for Summary Judgment is granted only with respect to her amended claim for

relief under Cirko, as briefed on May 19, 2020, and denied as moot in all other respects. Given

this outcome, the Court need not address Plaintiff’s remaining arguments; attention is best paid to

alleged errors during proceedings held on remand. Defendant’s Motion for Summary Judgment is

denied, and the matter is remanded accordingly. AND NOW, this 1st day of July, 2020, IT IS SO

ORDERED.

                                                       BY THE COURT:



                                                       ____________________________

                                                       Donetta W. Ambrose

                                                       Senior Judge, U.S. District Court




                                                  2
